Citation Nr: 1137049	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-26 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty in the military from January 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) is from September 2007 and May 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In support of his claim, the Veteran testified at a hearing at the RO in June 2011 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

According to the probative (i.e., competent and credible) evidence of record, it is just as likely as not the Veteran's tinnitus is as a result of noise exposure during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).

II.  Entitlement to Service Connection for Tinnitus

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Stated somewhat differently, direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed 
in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated since service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish the required chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if the evidence, including that pertinent to service, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


So supporting medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value (weight).  See Baldwin v. West, 13 Vet. App. 1 (1999).

All issues material to the determination are resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent and credible evidence first confirming the Veteran has the claimed disability or at least has since the filing of his claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this minimum level of proof, there can be no valid claim).  See also Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


In the report of a September 2007 VA audiology examination, a history of tinnitus is acknowledged, and in the examiner's opinion the Veteran's claimed tinnitus is referenced.  Also in an April 2010 private audiology report, a history of tinnitus is again referenced, along with recommended tinnitus counseling and therapy.  So there is competent and credible medical evidence confirming the Veteran has tinnitus, so this claimed disability.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994).  It therefore is inherently subjective, in turn meaning the Veteran is competent even as a layman to assert that he not only has it, but also has ever since his military service.  38 C.F.R. § 3.159(a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002) ("ringing in the ears is capable of lay observation").

The Board therefore need only determine whether the tinnitus dates back to the Veteran's military service or is related to his service - and, in particular, to the noise exposure in service he believes is the cause of it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

In Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  So, according to the Buchanan Court, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  The Buchanan Court also indicated, however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And the ultimate probative value of evidence is determined not just by its competency, but also credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

As concerning this claimed relationship or correlation between his military service and tinnitus, the Board sees that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was surveyor.  However, he received a commendation as an M-14 sharpshooter, and he testified under oath during his recent June 2011 hearing before the Board that the repeated exposure to loud noise that he is claiming to have experienced during his military service, as cause of his tinnitus, was not necessarily related to his duties and responsibilities in service as a surveyor, rather, were the result of being in a field artillery unit.  The Board therefore finds that his duties and responsibilities in service in this expanded role or capacity likely subjected him to the repeated exposure to loud noise that he is alleging.  That is to say, his claimed injury - namely, acoustic trauma, is consistent with the circumstances, conditions, and hardships of his service, both to the extent this may have occurred in combat during the Vietnam War or outside of this environment.  See 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d).  And this is true even despite his service treatment records (STRs) not showing any abnormal findings pertaining to his ears, including of tinnitus.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).

During the September 2007 VA audiology examination already alluded to, the Veteran reported a history of military noise exposure from artillery (fire), tanks, and weapons firing.  Post-military noise exposure included work as a railroad brakeman, recreational tool use, and riding a motorcycle.  The VA examiner determined the claimed tinnitus was less likely than not secondary to a day of firing an M-14 without protection.  So the examiner disassociated the Veteran's tinnitus from his military service.


In the more recent April 2010 private audiology report, also already alluded to, the Veteran's longstanding history of left ear tinnitus since noise exposure from firearms in the military was reported, along with exposure from work near machines at the post office.  It was explained that he had mild bilateral hearing loss, and that the pattern of worse hearing loss on the left side (meaning in his left ear) was consistent with noise exposure from rifles, if the shooter was right handed.

While since testifying under oath during his even more recent June 2011 hearing, the Veteran attributed his tinnitus to an incident during service when he had ringing in his ear after firing M14's for what he said seemed like all day.  He said his ear plug, which was there to protect, fell out.  He also said that he sought medical treatment at the time, rather immediately after the incident, and that he was told the ringing eventually would go away, so not to worry much about it, but that it never did in all the years since.  Also during his June 2011 hearing, he submitted a supporting statement from his spouse indicating they had been married since 1972, so since right after the end of his service, and that he had had a hard time with ringing in his left ear during the many years since.  As evidence of this, he had to unplug the radio, TV, or clock and place an alarm in another room, else, he could not fall asleep, and the ringing has persisted.  It also was indicated during the hearing that he and his wife actually have known each other even longer, since high school, so even before he served in the military.

The evidence is in relative equipoise, meaning about evenly balanced for and against the claim, concerning whether the Veteran's tinnitus is attributable to his military service (and, in particular, to the type of noise injury claimed) or otherwise dates back to his service.  The VA compensation examiner discounted this notion, whereas the private audiology report in combination with the Veteran's written and oral testimony and statement from his wife support this notion.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, as mentioned, there need only be this approximate balance of evidence for and against the claim to warrant resolving this doubt in the Veteran's favor and him prevailing.  38 C.F.R. § 3.102.


ORDER


The claim for service connection for tinnitus is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


